DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendments received April 28, 2020 are acknowledged.

Claims 1-45 have been canceled.
Claims 46-74 have been added.
Claims 46-74 are pending in the instant application.


Claims 46-74 are under examination in this office action.


Information Disclosure Statement
The IDS form received 7/1/2020 is acknowledged and the references cited therein have been considered.

Specification
The title is objected to as it is too generic.  For example, all examined claims require the presence of anti-tissue factor antibodies yet this fact is not reflected in the title.  Submission of a new title which better reflects that which is presently claimed is suggested. 

Figure 11 is objected to as it contains biological sequences which are not explicitly identified by SEQ ID number either in the figure itself or the brief description of this figure in the specification.  It should be noted that the numbers in parentheses at the end of each sequence identifier in Figure 11 appear to actually be the correct SEQ ID numbers for the VH and VL amino acid sequences in question but this fact is not explicitly stated either in the figure itself or its description in the specification.  Appropriate correction is required.  Applicant is reminded of the requirements of applications which contain sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821-1.825, and applicant’s assistance in finding and correcting the disclosure of any biological sequences not clearly identified by SEQ ID number is earnestly solicited.  Note also that disclosure of a number, without an accompanying identification of the number as a SEQ ID number (e.g. “(16)” is not equivalent to “SEQ ID NO:16”), is not reasonably sufficient to satisfy the demands of 37 CFR 1.821-1.825.   

  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 46, 54, 59-62, 64-66, 68, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satijn et al. (WO 2011/157741).
Satijn et al. disclose antibodies that bind TF and are conjugated to drugs, including vcMMAE (see entire document, particularly the abstract and claims).  The disclosed antibodies are identical in sequence to those disclosed in instant claim 60 (see enclosed sequence alignments as well as example 1 of the instant specification).  Such antibody-drug conjugates are disclosed as having up to 8 drugs attached per antibody (see claims 8-10 for example) and as being full length antibodies, including IgG1 (see examples 10 and 16 as well as claims 3 and 4).  Such antibodies are disclosed as being present in sterile powders, such as those made by lyophilization (see particularly pages 41 and 42).  Reconstitution of such lyophilized compositions as sterile injectable solutions is also disclosed (ibid).  Notably, the use of valine-citrulline linkers to join auristatins to the antibody are disclosed (i.e. vcMMAE, see for example page 16, example 16, and claims 8 and 9).  Concentrations of such reagents are disclosed as being 9-11 mg/mL anti-TF ADC (see page 21 and note that 1 mg/mL = 1g/L).  
It is noted that Satijn et al. do not disclose testing of their lyophilized antibodies to check for the stability parameters recited in instant claims 64-66.  However, recitations such as being “stable at 2-8 oC for pharmaceutical use for at least 6 months” appear to disclose intended results that occur to the claimed product after a defined period of time or use in a particular assay.  Thus such recitations do not appear to alter the structure required for lyophilized antibody-drug compositions recited in the independent claim, and as discussed above the lyophilized compositions disclosed by Satijn et al. meet the instant claimed structural limitations.
Therefore, the prior art anticipates the instant claimed invention.
      

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 46-73 are rejected under 35 U.S.C. 103 as being unpatentable over Satijn et al. (WO 2011/157741) in view of Krishnamurthy et al. (US 2007/0196364). 
Satijn et al. disclose antibodies that bind TF and are conjugated to drugs, including vcMMAE (see entire document, particularly the abstract and claims).  The disclosed antibodies are identical in sequence to those disclosed in instant claim 60 (see enclosed sequence alignments as well as example 1 of the instant specification).  Such antibody-drug conjugates are disclosed as having up to 8 drugs attached per antibody (see claims 8-10 for example) and as being full length antibodies, including IgG1 (see examples 10 and 16 as well as claims 3 and 4).  Such antibodies are disclosed as being present in sterile powders, such as those made by lyophilization (see particularly pages 41 and 42).  Reconstitution of such lyophilized compositions as sterile injectable solutions is also disclosed (ibid).  Notably, the use of valine-citrulline linkers to join auristatins to the antibody are disclosed (i.e. vcMMAE, see for example page 16, example 16, and claims 8 and 9).  Concentrations of such reagents are disclosed as being 9-11 mg/mL anti-TF ADC (see page 21 and note that 1 mg/mL = 1g/L).  These teachings differ from the instant claimed invention in that the additional ingredients present in the lyophilized composition other than the antibody-drug conjugate are not clearly identified.
Krishnamurthy et al. disclose processes for lyophilizing polypeptides, including antibodies, which utilize citrate buffer, sucrose and mannitol (see entire document, particularly the abstract, claims, paragraph [0010], and example 2).  The pH of such compositions prior to drying is disclosed as being 6.5 (see particularly paragraph [0144]).   
Therefore it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to use the lyophilization buffers and protocols of Krishnamurthy et al. when making the lyophilized antibody-drug conjugates of Satijn et al. because Satijn et al. do not clearly disclose how their lyophilized compositions are to be made and Krishnamurthy et al. provide working examples demonstrating successful lyophilization of antibody products using their teachings. 
It is noted that some of the precise concentration of buffers and reagents as recited in the instant claims are not clearly disclosed by the cited art, Krishnamurthy et al. in particular.  However, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant application there does not appear to be any evidence of criticality, as is clearly evidenced by the breadth of instant claim 1 which is not limited to any specific excipients or concentrations thereof.   
Additionally, it is noted that instant claims 64-66 recite numerous intended results that applicant believes occur upon completion of a particular time interval or diagnostic test, such as being “stable at 2-8 oC  for pharmaceutical use for at least 6 months” in claim 64.  Such recitations of what will happen do not appear to alter the structure required for lyophilized antibody-drug compositions as recited in the independent claim.  Thus, since compositions rendered obvious by the teachings of the cited art have the same structure as what is required of the instant claims, and since structure gives rise to function, the compositions rendered obvious by the prior art will have the same intended results as what is recited in the instant claims absent evidence to the contrary.
 
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Satijn et al. (WO 2011/157741) in view of Krishnamurthy et al. (US 2007/0196364) as applied to claims 46-73 above, and further in view of Palepu et al. (WO 2009/002425)
The inventions rendered obvious by the teachings of the cited prior art have been discussed above, and differ from the instant claimed invention in that while they do not explicitly teach the need for surfactants in compositions, such teachings also do not expressly indicate they should be absent.
Palepu et al. disclose that Tween surfactants, such as polysorbate 20 and 80, can cause unwanted immune hypersensitivity reactions in patients and that removal of these ingredients from lyophilized pharmaceutical compositions can reduce or eliminate the unwanted immune reactivity (see entire document, particularly the abstract and  paragraph [0008]).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to make the lyophilized antibody-drug conjugates rendered obvious by the teachings of Satijn et al. in view of Krishnamurthy et al. without surfactants.  This is because artisans would know that surfactants in drug formulations can cause unwanted immune reactivity as per the teachings of Palepu et al. and thus artisans would seek to avoid this ingredient in making lyophilized drugs so as to gain the advantage of reduced immune reactivity as taught by Palepu et al. 


Claims 46-73 are rejected under 35 U.S.C. 103 as being unpatentable over Satijn et al. (WO 2011/157741) in view of Zhang et al. (WO 2007/019232).
Satijn et al. disclose antibodies that bind TF and are conjugated to drugs, including vcMMAE (see entire document, particularly the abstract and claims).  The disclosed antibodies are identical in sequence to those disclosed in instant claim 60 (see enclosed sequence alignments as well as example 1 of the instant specification).  Such antibody-drug conjugates are disclosed as having up to 8 drugs attached per antibody (see claims 8-10 for example) and as being full length antibodies, including IgG1 (see examples 10 and 16 as well as claims 3 and 4).  Such antibodies are disclosed as being present in sterile powders, such as those made by lyophilization (see particularly pages 41 and 42).  Reconstitution of such lyophilized compositions as sterile injectable solutions is also disclosed (ibid).  Notably, the use of valine-citrulline linkers to join auristatins to the antibody are disclosed (i.e. vcMMAE, see for example page 16, example 16, and claims 8 and 9).  Concentrations of such reagents are disclosed as being 9-11 mg/mL anti-TF ADC (see page 21 and note that 1 mg/mL = 1g/L).  These teachings differ from the instant claimed invention in that the additional ingredients present in the lyophilized composition other than the antibody-drug conjugate are not clearly identified.
Zhang et al. disclose processes for lyophilizing antibody-drug immunoconjugates which utilize various excipients including histidine, citrate, glycine, sucrose and mannitol (see entire document, particularly the abstract, claims, paragraphs [19-23], and examples 3 and 4).  The pH of such compositions prior to drying is disclosed as being 4.5-7.6, more preferably 5.0-6.0 (see particularly the abstract and paragraph [19]).   
Therefore it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to use the lyophilization buffers and protocols of Zhang et al. when making the lyophilized antibody-drug conjugates of Satijn et al. because Satijn et al. do not clearly disclose how their lyophilized compositions are to be made and Zhang et al. provide working examples demonstrating successful lyophilization of antibody products using their teachings. 
It is noted that some of the precise concentration of buffers and reagents as recited in the instant claims are not clearly disclosed by the cited art, Zhang et al. in particular.  However, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant application there does not appear to be any evidence of criticality, as is clearly evidenced by the breadth of instant claim 1 which is not limited to any specific excipients or concentrations thereof.   
Additionally, it is noted that instant claims 64-66 recite numerous intended results that applicant believes occur upon completion of a particular time interval or diagnostic test, such as being “stable at 2-8 oC  for pharmaceutical use for at least 6 months” in claim 64.  Such recitations of what will happen do not appear to alter the structure required for lyophilized antibody-drug compositions as recited in the independent claim.  Thus, since compositions rendered obvious by the teachings of the cited art have the same structure as what is required of the instant claims, and since structure gives rise to function, the compositions rendered obvious by the prior art will have the same intended results as what is recited in the instant claims absent evidence to the contrary.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Satijn et al. (WO 2011/157741) in view of Zhang et al. (WO 2007/019232) as applied to claims 46-73 above, and further in view of Palepu et al. (WO 2009/002425)
The inventions rendered obvious by the teachings of the cited prior art have been discussed above, and differ from the instant claimed invention in that while they do not explicitly teach the need for surfactants in compositions, such teachings also do not expressly indicate they should be absent.
Palepu et al. disclose that Tween surfactants, such as polysorbate 20 and 80, can cause unwanted immune hypersensitivity reactions in patients and that removal of these ingredients from lyophilized pharmaceutical compositions can reduce or eliminate the unwanted immune reactivity (see entire document, particularly the abstract and  paragraph [0008]).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to make the lyophilized antibody-drug conjugates rendered obvious by the combined teachings of Satijn et al. and Zhang et al. without the inclusion of surfactants.  This is because artisans would know that surfactants in drug formulations can cause unwanted immune reactivity as per the teachings of Palepu et al. and thus artisans would seek to avoid this ingredient in making lyophilized drugs so as to gain the advantage of reduced immune reactivity as taught by Palepu et al.  The ordinary artisan would also know that antibodies can be successfully lyophilized in the absence of surfactants as shown by the teachings of Zhang et al. in their examples 3 and 4 in particular.  Therefore, artisans would have used the lyophilization procedures of Zhang et al. which do not utilize surfactants when making the lyophilized antibody-drug conjugates of Satijn et al. in order to gain the advantage of reduced immune reactivity as disclosed by Palepu et al.     


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,617,764. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of the inventions presently claimed.
The issued invention comprises lyophilized formulations of anti-TF antibody drug conjugates wherein the CDRs are the same sequences as those recited in the instant claims and wherein the drug is vcMMAE.  It should be pointed out that the application which matured into the ‘764 patent is the parent of the instant application and thus all of the SEQ ID numbers are the same biological sequences when comparing the issued and instant claims.  Notably issued claim 1 recites the limitation that “the lyophilized formulation is free of surfactant”, a limitation not present in the instant claims which means that the narrower issued claims anticipate the breath of the inventions presently claimed.  The issued claims explicitly recite such compositions having buffer components that mirror the instant claim limitations (compare instant claim 67 to issued claim 24 for example), including such things as pH and excipients (compare instant claims 47-48 to issued claims 2-3 as well as instant claim 63 to issued claim 18), being full length (compare instant claim 62 to issued claim 17), as well as the number of conjugated drug moieties (compare instant claim 61 to issued claim 16), and the mass of ADC present in eth claimed composition (compare instant claim 59 to issued claim 14).  Methods of reconstituting such lyophilized anti-TF-ADC compositions are also claimed (compare instant claim 71 to issued claim 28).  Thus the issued claims anticipate that which is presently claimed. 

Claims 72-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,617,764 as applied to claims 46-71 above, and further in view of Satijn et al. (WO 2011/157741). 
The inventions of the issued claims of the ‘764 patent have been discussed above and differ from the present claimed invention in that the issued claims do not specify that the anti-TF-ADC products comprise and IgG1 Fc domain.
Satijn et al. disclose antibodies that bind TF and are conjugated to drugs, including MMAE and MMAF (see entire document, particularly the abstract and claims).  The disclosed antibodies are identical in sequence to those disclosed in instant claim 60 (see enclosed sequence alignments as well as example 1 of the instant specification).  Such antibody-drug conjugates are disclosed as having up to 8 drugs attached per antibody (see claims 8-10 for example) and as being full length antibodies, including IgG1 (see examples 10 and 16 as well as claims 3 and 4).  Such antibodies are disclosed as being present in sterile powders, such as those made by lyophilization (see particularly pages 41 and 42).  Reconstitution of such lyophilized compositions as sterile injectable solutions is also disclosed (ibid).  
Therefore, it would have been obvious to a person of ordinary skill in the art that the lyophilized drug products of the issued claims could be made when the antibody portion contains IgG1.  This is because Satijn et al. disclose anti-TF-ADC constructs comprising the instant recited variable domain sequences as well as IgG1 Fc domains to which vcMMAE has been conjugated and that such products can be lyophilized.  Given that Satijn et al. teach the same anti-TF-ADC constructs as well as lyophilization of such constructs, it would be obvious to artisans that the constructs of the issued claims could also contain an IgG1 Fc to which vcMMAE has been attached.  Also, given that the issued claims recite that surfactants are not present in all claimed anti-TF-ADC products, omitting surfactants in the subgenus of anti-TF-ADC which contain IgG1 as presently claimed is obvious.          

Claims 46-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,168,314 in view of Krishnamurthy et al. (US 2007/0196364) and in view of Zhang et al. (WO 2007/019232).
The issued claims recite antibody-drug conjugates wherein the antibodies bind to tissue factor while the drugs include vcMMAE (see all claims, particularly claims 1, 5, and 8).  The claimed antibodies have the same biological sequences as those recited in the instant claims (compare particularly issued claim 2 and instant claim 63).  Such conjugates are claimed as comprising from 1 to 8 auristatin drugs (see issued claims 8 and 9) and as being present in compositions with pharmaceutically acceptable carriers (see issued claim 10).  The issued ADC constructs are recited as containing IgG1 Fc domains (see particularly issued claim 4).  The issued claims differ from the instant claimed invention in that they do not recite that the compositions are lyophilized.
Krishnamurthy et al. disclose processes for lyophilizing polypeptides, including antibodies, which utilize citrate buffer, sucrose and mannitol (see entire document, particularly the abstract, claims, paragraph [0010], and example 2).  The pH of such compositions prior to drying is disclosed as being 6.5 (see particularly paragraph [0144]).  They teach that lyophilization provides the advantage of long term stability as sufficient water is removed such that chemical reactions and microbial growth are strongly inhibited (see particularly paragraph [0004]).   
Zhang et al. disclose processes for lyophilizing antibody-drug immunoconjugates which utilize various excipients including histidine, citrate, glycine, sucrose and mannitol (see entire document, particularly the abstract, claims, paragraphs [19-23], and examples 3 and 4).  The pH of such compositions prior to drying is disclosed as being 4.5-7.6, more preferably 5.0-6.0 (see particularly the abstract and paragraph [19]).  
Therefore it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to make the antibody-drug conjugates of the issued claims into a lyophilized form.  The ordinary artisan would have been motivated to do so to gain the advantaged of stability as the removal of water inhibits chemical degradation processes and microbial grown as taught by Krishnamurthy et al.  
It is noted that some of the precise concentration of buffers and reagents as recited in the instant claims are not clearly disclosed by the cited art such as Krishnamurthy et al. and Zhang et al. However, the courts have long ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant application there does not appear to be any evidence of criticality, as is clearly evidenced by the breadth of instant claim 46 which is not limited to any specific excipients or concentrations thereof.   
Additionally, it is noted that instant claims 64-66 recite numerous intended results that applicant believes occur upon completion of a particular time interval or diagnostic test, such as being “stable at 2-8 oC  for pharmaceutical use for at least 6 months” in claim 64.  Such recitations of what will happen do not appear to alter the structure required for lyophilized antibody-drug compositions as recited in the independent claim.  Thus, since compositions rendered obvious by the teachings of the cited art have the same structure as what is required of the instant claims, and since structure gives rise to function, the compositions rendered obvious by the issued claims and prior art will have the same intended results as what is recited in the instant claims absent evidence to the contrary.

It is noted that the cited patent and instant application have no inventor in common.  However, both appear to be owned/assigned to Genmab A/S and thus the instant rejection has been set forth.  If this assignment information is in error applicant is invited to clarify the record.


Claim 74 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,168,314 in view of Krishnamurthy et al. (US 2007/0196364) in view of Zhang et al. (WO 2007/019232) as applied to claims 46-73 above, and further in view of Palepu et al. (WO 2009/002425).
The inventions rendered obvious by the combined teachings of the issued patent, Krishnamurthy et al., and Zhang et al. have been discussed above and differ from the instant claimed invention in that they do not expressly teach the absence of surfactants in anti-TF ADC compositions.
Palepu et al. disclose that Tween surfactants, such as polysorbate 20 and 80, can cause unwanted immune hypersensitivity reactions in patients and that removal of these ingredients from lyophilized pharmaceutical compositions can reduce or eliminate the unwanted immune reactivity (see entire document, particularly the abstract and  paragraph [0008]).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the instant invention was made to modify the anti-TF ADC compositions rendered obvious by the combined teachings of the issued claims, Krishnamurthy et al., and Zhang et al. to not include surfactants.  The ordinary artisan would be motivated to make compositions without surfactants in order to avoid unwanted immune reactions in patients as taught by Palepu et al.

It is noted that the cited patent and instant application have no inventor in common.  However, both appear to be owned/assigned to Genmab A/S and thus the instant rejection has been set forth.  If this assignment information is in error applicant is invited to clarify the record.



No claims are allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/           Primary Examiner, Art Unit 1644